                                                      LAW OFFICE OF
                                                KEVIN J. PHILBIN
                                       EMPLOYEES OF NATIONWIDE® MUTUAL INSURANCE COMPANY
                                       NOT A LEGAL PARTNERSHIP OR PROFESSIONAL CORPORATION

KEVIN J. PHILBIN                            ONE WHITEHALL STREET, 13TH FLOOR                                JOSEPH T. GARCIA
  LEAD MANAGING TRIAL ATTORNEY                 NEW YORK, NY 10004-2109                                       JAMES M. HORAN
VIRGINIA E. MCDONALD                           TELEPHONE: (212) 248-9100                                   ARLENE E. LEWIS □
  MANAGING TRIAL ATTORNEY                       FACSIMILE: (866) 910-9549                                      KEVON LEWIS ^
DAVID H. WAHAB                                                                                           KIMBERLY A. MILLER
  MANAGING TRIAL ATTORNEY                                                                                     MICKEI MILTON
KERRIE BARRY ◊                                                                                             KEITH J. NORTON ^
MICHAEL P. BECKLEY                                                                                      ROSEMARY S. ORTIONA
IVY CHERIAN                                                                                                    AMY A. PERRY
PAUL R. COHEN                                                                                                    ELAN RADAY
DAWN K. SHWARTZ CONVILLE                                                                                         BRUCE ROTH
JENNIFER L. COVIELLO ■                                                                                      SUMONA SIKDER ^
HENRY C. DIEUDONNE, JR.                                                                                RHONDA D. THOMPSON ^
DANIEL J. GENOVESE                                                                                      LAWRENCE WOLKOW ^
  □ ALSO LICENSED IN DC                                                                                KATHERINE J. ZELLINGER
  ◊ ALSO LICENSED IN MA
  ^ ALSO LICENSED IN NJ                                                                        Direct Dial No.: (212) 510-9223
  ■ ALSO LICENSED IN CT                                                                      EMAIL: thomr5@nationwide.com


                                                                              February 7, 2020
        VIA ECF
        Hon. Judge Mary Kay Vyskocil
        United States District Court                                                         USDC SDNY
        Southern District Of New York                                                        DOCUMENT
        500 Pearl Street                                                                     ELECTRONICALLY FILED
        New York, New York 10007                                                             DOC #:
                                                                                             DATE FILED: 2/14/2020
                                 Re:    Antoinette Rizzica v. 213-85 Corp.
                                        Docket No.: 18-CV-08003
                                        Our File No.: 18-016640

        Hon. Judge Mary Kay Vyskocil:

        This firm represents Defendant 213-85 Corp., in the above-referenced action. This case involves
        a claim for personal injuries resulting from an alleged fall down an exterior staircase at 213 West
        85th Street, New York, New York on September 12, 2017.

        I am writing to renew defendant’s application seeking the disclosure of information regarding
        plaintiff’s return to work in September 2019. Defendant seeks disclosure of all post-accident
        employment information, including authorizations for post-accident employment documents from
        all places of employment where Ms. Rizzica worked after her 2017 accident, which is the subject
        of this litigation.

        Defendant initially submitted this application to Judge Jesse Furman on January 9, 2020.
        (Documents 65 and 67 attached collectively as Exhibit A) In an order dated January 10, 2020
        Judge Furman denied Defendant’s motion without prejudice to a new application in the event that
defendant believes the information is relevant for a reason other than plaintiff’s future earnings.
(See Document Number 69 attached as Exhibit B)

By way of background, plaintiff claims she sustained a distal third spiral tibial shaft fracture for
which she underwent an open reduction internal fixation procedure. Plaintiff further alleges she
was caused to undergo a subsequent anterior cruciate ligament reconstruction of the left knee as a
result of the occurrence. Plaintiff’s amended complaint alleges Ms. Rizzica sustained serious and
permanent personal injuries as a result of the occurrence. It is further alleged that plaintiff is
disabled, and may in the future be incapacitated from her daily activities. (See Plaintiff’s
Amended Complaint annexed as Exhibit C) Plaintiff’s claims also include residual pain,
discomfort and dysfunction in the left knee, residual loss of motion of the left ankle, mild
tenderness in the distal 3rd tib-fib, and quadriceps atrophy. The potential need for future
knee replacements, the need for future radiological intervention, the potential future
reconstruction of plaintiff’s left ankle, possible future revision of plaintiff’s ACL
reconstruction, and continued use of pain medication and orthopedic care are also claimed.
(See Dr. Charles DeMarco’s October 14, 2019 medical report annexed as Exhibit D) Dr. DeMarco
acknowledges in his report that plaintiff returned to work in September 2019, and was working as
an installation1 union employee.

Although plaintiff is not making a claim for future lost earnings or loss of earning capacity,
plaintiff’s post-accident employment duties and daily work activities are relevant to plaintiff’s
above claims in this matter. Plaintiff’s recent and current employment activities are germane to
plaintiff’s claims regarding: seriousness and permanency of plaintiff’s injuries, plaintiffs
alleged disabilities, plaintiff’s incapacitation from her daily activities, plaintiff’s claimed
residual pain, discomfort and dysfunction in the left knee, residual loss of motion of the left
ankle, and alleged quadriceps atrophy. The nature of plaintiff’s employment and her post
accident employment duties/responsibilities also have a bearing on plaintiff’s alleged potential
need for future knee replacements, potential future reconstruction of her left ankle, and possible
future revision of plaintiff’s ACL reconstruction. Plaintiff’s post-accident employment
duties/activities may also contribute to plaintiff’s need to undergo the aforementioned treatment.

Plaintiff’s employment records are likely to provide information concerning when she returned to
employment, her work hours, employment status, title/duties, physical restrictions, if any, and,
claimed physical disabilities. As plaintiff has worked/is working as a union employee, it is also
likely she would have submitted to a physical examination/assessment prior to her employment,
and filled out a health questionnaire/ employment questionnaire, the substance of which would
also be relevant to the plaintiff’s claims and alleged residual symptomology.

In its holding in Keiser v. First Unum Life Ins. Co., 2005 U.S. Dist. 4109 (S.D.N.Y. 2004) this
court considered plaintiff’s post-accident employment activities, among other things, to make a
determination that denial of plaintiff’s application for long-term disability benefits was proper.
Id. at 21 The court considered plaintiff’s post-accident employment history to determine whether
the plaintiff performed the same functions she had at her prior employment, to determine whether
plaintiff suggested to her employer that her physical condition might interfere with her ability to

1
  Based on plaintiff's counsel's representations plaintiff was working as an insulation union employee, and
installation is a typo.
     perform her job, and to evaluate whether the plaintiff was provided employees services to
     accommodate her physical limitations. Id. at 24-27. In reaching its conclusion, the court
     determined that facts related to plaintiff’s post-accident employment raised doubts about her
     alleged disability. Id. at 50. (A copy of this decision is annexed as Exhibit E)

     In Ramos v. Lopez, 2018 N.Y. Misc. Lexis 6788, a wrongful death action, the Supreme Court of
     New York, Westchester County, determined defendant was entitled to the decedent’s employment
     records, among other things, despite that plaintiff had been retired for almost 10 years prior to
     his death and was not claiming loss of income or lost inheritance relating to his prior
     employment. Ramos at 32. The Court indicated that the records were discoverable so the
     Defendant could determine if they reflected a history of certain physical conditions, whether the
     decedent had applied for medical leave, subjected himself to physical examinations in connection
     with the employment, the names and addresses of physicians, and other information. Id. at 33 The
     court indicated the discovery of such information “was certainly relevant to plaintiff’s claims and
     defendants’ defenses”. Id. (A copy of the Ramos decision is annexed as Exhibit F)

     As in the above-cited cases, plaintiff’s post-accident employment information and documentation
     is relevant to her claims in this case. Accordingly, Defendant seeks the court’s ruling in this regard,
     as the parties have been unable to be resolve this dispute without the court’s intervention.

             Defendant greatly appreciates Your Honor’s attention to this matter.




                                                         ______________________
                                                         Rhonda D. Thompson, Esq.
                                                         Law Office of Kevin J. Philbin
                                                         Attorneys for Defendants
                                                         One Whitehall Street
                                                         New York, NY 10004
                                                         (212) 248 9100
                                                         thomr5@nationwide.com

GRANTED. Plaintiff shall produce all responsive non-privileged
documents on or before February 21, 2020. Plaintiff must also
provide all necessary consents and waivers to allow the Defendant
to seek employment records from Plaintiff’s employer(s) as
necessary. If there is any specific request with respect to which
the Plaintiff has an appropriate objection, she may move for a
protective order or otherwise seek relief from the Court. SO
ORDERED


         2/13/2020
